Citation Nr: 1814337	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-09 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cataracts.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1981 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's cataracts are related to his military service.


CONCLUSION OF LAW

The criteria for service connection for cataracts are met.  38 U.S.C. §§ 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general rule, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his cataracts are a direct result of his military career.  See April 2013 VA Form 9 Appeal to Board of Veterans' Appeals.  Specifically, he contends exposure to ultra violet light during high altitude flight caused the cataracts.  He reported that his military aviation service entailed approximately 4,700 hours of very high-altitude long-endurance flights over an 18 year period; and that he flew as a navigator and instructor navigator for most of his 26 1/2 year career in the United States Air Force.  

The Veteran's service records reflect the Veteran's primary specialty as an instructor for 19 years and 3 months, as well as logistics readiness for six years; and with military education, including and not limited to, undergraduate navigator training in April 1982 and advanced navigation in May 1982.  See DD Form 214 Certificate of Release or Discharge from Active Duty.  His service records also reflect that the Veteran undertook 4,780 hours of flying time from May 1982 to July 2006.  See June 2007 Flying History Report.

Although a VA examiner indicated that no cataracts were noticed, in a February 2009 VA examination for the Veteran's eyes, the medical evidence of record repeatedly reflects a diagnosis of early cortical cataracts from two other medical providers.  See September 2008 Medical Opinion from Private Optometrist, Dr. M.B.; see also September 2009 Letter from Private Physician, Dr. G.J. (finding early cortical cataracts in both eyes that were not visually significant at the time, and recommending an annual follow up for a routine eye examination); see, too September 2010 Letter from Private Physician, Dr. G.J. (finding early cortical cataracts in both eyes, which were not visually significant at the time, but then noting an exception of a slight change in vision of the left eye); see, too September 2011 Letter from Private Physician, Dr. G.J.

Thus, the Board finds that there was evidence of a bilateral cataract condition first diagnosed a little over one year following his discharge from the Air Force.  The Board further finds that the medical opinion evidence supports a conclusion that the cataracts are due to his military service.  

In a September 2008 private opinion, the Veteran's optometrist, Dr. M.B. opined that one of the factors of cataract formation, included but was not limited to, high altitude exposure.  He explained that the Veteran "logged many hours in the cockpit of a plane", which may be a reason for his cataracts.   He provided an article from the World Health Organization "regarding documented facts [about ultraviolet] exposure."

In finding that the Veteran did not have cataracts, the February 2009 VA examination did not provide a nexus opinion.  Therefore, the Board finds that the most probative evidence of record is the September 2008 private opinion from Dr. M.B., as he provides a clear rationale which accounts for the Veteran's history; as well as an opinion that is supported by medical literature.  Therefore, based on the foregoing, service connection for cataracts is warranted. 


ORDER

Service connection for cataracts is granted.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


